Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “component” (disclosed as possibly a brake disc in [0047]) as set forth in claims 4 and claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4 and 8–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120133197 to Mengle et al. (“Mengle”).
Regarding claim 1, Mengle discloses a wheel of a vehicle, comprising: a rim 14; a hub portion 16; and at least two spokes 18 that connect the hub portion to the rim (as evident from Fig. 1, 2), wherein a spoke intermediate space between the at least two spokes is at least partially covered by a covering element 12 mounted on the wheel from outside the wheel (as evident from Fig. 1), the covering element is held in an installed position by a fastening device (e.g. 52), and the fastening device is mounted from inside the wheel and is connected to a wheel flange 55 arranged on the inside of the wheel (as evident from Fig. 6B). 

Regarding claim 2, Mengle discloses the wheel according to claim 1, wherein a plurality of covering elements are held in the installed position on the outside of the wheel by the fastening device (as evident from Fig. 2).

Regarding claim 3, Mengle discloses the wheel according to claim 1, wherein the fastening device is connected to the wheel flange in a form-fitting, force-fitting and/or materially bonded manner (i.e. as evident from Fig. 6B).

Regarding claim 4, Mengle discloses the wheel according to claim 3, wherein the fastening device rests on the wheel flange and is held between the wheel flange and a component (e.g. lug bolt; see Fig. 6B) connected to the wheel flange (as evident from Fig. 6B).
Regarding claim 8, Mengle discloses the wheel according to claim 1, wherein the covering element is connected to at least one spoke and/or to the rim in a form-fitting manner (as evident from Fig. 6A-6C).

Regarding claim 9, Mengle discloses the wheel of a vehicle according to claim 1, wherein the rim has an undercut (receiving receptacle for 52) extending in a circumferential direction of the wheel (as evident from Fig. 6A, 6B), to which undercut the covering element is attached (as evident from Fig. 6A, 6B).

Regarding claim 10, Mengle discloses the wheel of a vehicle according to claim 1, wherein at least a part of the covering element and/or of the fastening device is made of a plastic and/or of a flexible material (see [0036]).

Regarding claim 11, Mengle discloses a method of mounting a wheel of a vehicle, the wheel having a rim 14, a hub portion 16, at least two spokes 18 that connect the hub portion to the rim (as evident from Fig. 1,2), and a covering element 12 that at least partially covers an intermediate space between the at least two spokes, the method comprising: prepositioning a fastening device flat against a wheel flange 55 arranged on an inner side of the wheel (e.g. see Fig. 6B); securing the fastening device between a component (e.g. lug bolt) connected to the wheel flange and the wheel flange (as would be evident from Fig. 6A-6C if the lug bolt was shown in the drawings instead of merely the receiving space for such).

Regarding claim 12, Mengle discloses method according to claim 11, further comprising: connecting the covering element to the fastening device from outside of the wheel (as evident from Fig. 6A, 6B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011114664 to Mannsperger et al. (“Mannsperger”).
Regarding claim 1, Mannsperger discloses a wheel of a vehicle, comprising: a rim 20; a hub portion 10; and at least two spokes 15 that connect the hub portion to the rim (as evident from Fig. 3), wherein a spoke intermediate space between the at least two spokes is at least partially covered by a covering element 30 mounted on the wheel from outside the wheel (as evident from Fig. 3), the covering element is held in an installed position by a fastening device 40, and the fastening device is mounted from inside the wheel and is connected to a wheel flange (e.g. rim flange as evident from Fig. 3 and 6) arranged on the inside of the wheel (as evident from Fig. 6). Since Fig. 6 sets forth a separate embodiment, Examiner notes that it would have been obvious to one of ordinary skill in the art to incorporate attachment to the rim flange as at least suggested in Fig. 6 with the motivation of preventing an inadvertent detachment of the cover assembly from the wheel.

Regarding claim 5, Mannsperger discloses the wheel according to claim 1, wherein at least one wing element (i.e. arched portion between 45) of the fastening device at least partially overlaps the spoke intermediate space from the inside of the wheel (as evident from Fig. 3).

Regarding claim 6, Mannsperger discloses the wheel according to claim 5, wherein the wing element of the fastening device projects into the spoke intermediate space from the inside of the wheel (as evident from Fig. 1-3).

Regarding claim 7, Mannsperger discloses the wheel according to claim 5, wherein the wing element is connected to the covering element in a force-fitting, form-fitting and/or materially bonded manner (as evident from Fig. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617